              Case 1:20-cv-01308-CM Document 6 Filed 04/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AHMED HUSAIN ZUBAIR,

                                 Plaintiff,
                                                                   20-CV-1308 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
 BANK OF AMERICA, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        By order dated February 24, 2020, the Court directed Plaintiff, within thirty days, to

resubmit the signature page of the complaint with an original signature, and either pay the

$400.00 in filing fees that are required to file a civil action in this Court or submit a completed

amended request to proceed in forma pauperis (“amended IFP application”). That order specified

that failure to comply would result in dismissal of the complaint. On March 9, 2020, Plaintiff

submitted a signed signature page, but he has not paid the fees or filed an amended IFP

application. Accordingly, the complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914,

1915.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
          Case 1:20-cv-01308-CM Document 6 Filed 04/27/20 Page 2 of 2



Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   April 27, 2020
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
